DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 02/09/2021 has been entered.
This office action is responsive to the amendment filed on 02/09/2021. As directed by the amendment: claims 1-20 have been cancelled and claims 21-34 have been added. Thus, claims 21-34 are presently pending in this application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first nitinol wire having a distal portion that is wound into a zero pitch spiral comprising a plurality of circles in ever-reducing diameter to create the conical shape in claim 31; rounded distal end of the first nitinol wire in claim 33; a distal end of the first nitinol wire circling proximally to connect to a distal end of the second nitinol wire in claim 34 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 
Claim Objections
Claim 26 is objected to because of the following informalities:  claim 26 recites “the funnel” which should be “the flexible funnel”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), Claim 28 recites “a funnel inserting device, which comprises a tube with a distal portion extending from a proximal portion, the distal portion being arranged for housing therein the balloon and the flexible funnel before inserting into a sheath” and claim 21 recites “a second tube comprising a proximal portion having a proximal diameter and a distal portion having a distal diameter, wherein the second tube is slidably disposed over the first tube, and wherein the distal diameter is larger than the uninflated diameter of the balloon and the proximal diameter is smaller than the uninflated diameter of the balloon so that the uninflated balloon is receivable within the distal portion but not the proximal portion of the second tube”. The originally filed application does not support the combination of a second tube comprising a proximal portion having a proximal diameter and a distal portion having a distal diameter, a funnel inserting device, and a sheath. The specification and drawings show a funnel inserting device 30 which is the only disclosed tube having a proximal portion having a proximal diameter and a distal portion having a distal diameter, wherein the second tube is slidably disposed over the first tube, and wherein the distal diameter is larger than the uninflated diameter of the balloon and the proximal diameter is smaller than the uninflated diameter of the balloon so that the uninflated balloon is receivable within the distal portion but not the proximal portion of the second tube. Therefore, as disclosed in the originally filed application, the second tube and the funnel inserting device are the same single structure. Thus, the combination of “a funnel inserting device, which comprises a tube with a distal portion extending from a proximal portion, the distal portion being arranged for housing therein the balloon and the flexible funnel before inserting into a sheath” and “a second tube comprising a proximal portion having a proximal diameter and a distal portion having a distal diameter, wherein the second tube is slidably disposed over the first tube, and wherein the distal diameter is larger than the uninflated diameter of the balloon and the proximal diameter is smaller than the uninflated diameter of the balloon so that the 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24, 26, and 27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation “the tube”. It is unclear if “the tube” is referring to the first or second tube. For examination purposes, the limitation will be interpreted as “the first tube”. Appropriate correction is required.
Claim 26 recites the limitation “the tube”. It is unclear if “the tube” is referring to the first or second tube. For examination purposes, the limitation will be interpreted as “the first tube”. Appropriate correction is required.
Claim 27 recites the limitation “the tube”. It is unclear if “the tube” is referring to the first or second tube. For examination purposes, the limitation will be interpreted as “the first tube”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the 

Claims 21, 22, and 24-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aklog et al. (US 8,075,510 B2) in view of Bei-051 et al. (US 2008/0140051 A1).
Regarding claim 21 Aklog discloses (fig. 3A and 3B), a guidewire retrieval device (the device is capable of retrieving guidewires) comprising: 
a first tube 10 having a distal end 11 (see col. 9 ln. 14-17); 
a flexible funnel 20 (funnel comprises strips 31 covered by a flexible membrane; see col. 9 ln. 46-57) having a proximal end coupled to said distal end 11 of the first tube 10 (see col. 9 ln. 14-17), wherein the flexible funnel 20 is conical (see fig. 3A and col. 9 ln. 46-57) with an open mouth facing distally of the first tube 10 (see col. 9 ln. 14-45 and fig. 3A), 
a balloon 33 positioned proximal to said flexible funnel 20 (31+35; see col. 9 ln. 14-45 and fig. 3A), wherein the balloon 33 exhibits an inflated diameter when inflated and an uninflated diameter smaller than the inflated diameter when not inflated (see col. 9 ln. 14-45).
The preamble, "a guidewire retrieval device" merely recites intended uses of the apparatus. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Aklog meets the structural limitations of the claim, and is capable of being used to retrieve guidewires. The funnel of Aklog is used to remove material from the vessel, therefore it is capable of removing a guidewire from the vessel (see Aklog col. 10 ln. 57-63).
Aklog is silent regarding a second tube comprising a proximal portion having a proximal diameter and a distal portion having a distal diameter, wherein the second tube is slidably disposed over the first tube, and wherein the distal diameter is larger than the uninflated diameter of the balloon and the proximal diameter is smaller than the uninflated diameter of 
However Bei-051, in the analogous art of balloon catheters, teaches (fig. 1-11) of a similar balloon catheter comprising a first tube 42, a balloon 14 comprising an uninflated diameter, (see fig. 7 and ¶0033), a funnel 41 having an open configuration (see fig. 8 and ¶0037), and a second tube (22+23) comprising a proximal portion 23 (portion 23 is proximal of portion 22 therefore it is a proximal portion) having a proximal diameter see fig. 8 and ¶0035) and a distal portion 22 (see ¶0030 and fig. 8) having a distal diameter (see fig. 8 and ¶0035), wherein said second tube (22+23) is slidably disposed over said first tube 42 (see fig. 8-11), wherein the distal diameter is larger than the uninflated diameter of the balloon 3 (see fig. 7 and 10) and the proximal diameter is smaller than the uninflated diameter of the balloon 33 (see ¶0037 and fig. 7) so that the uninflated balloon is receivable within the distal portion but not the proximal portion of the second tube (see fig. 7, 11 and ¶0043-0045).
The language “so that the uninflated balloon is receivable within the distal portion but not the proximal portion of the second tube” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. Furthermore, the claim is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Bei-051 meets the structural limitations of the claim, and the uninflated balloon is capable of being received within the distal portion but not the proximal portion of the second tube. The uninflated diameter of the balloon is larger than the inner diameter of the proximal portion of the second tube (see fig. 7).
Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Aklog to have a second tube comprising a proximal portion having a proximal diameter and a distal portion having a distal diameter, wherein the second 
Regarding claim 22, Aklog as modified discloses the claimed invention substantially as claimed, as set forth above for claims 21. Aklog further discloses (fig. 3A and 3B), the balloon 33 is located sufficiently near said flexible funnel 20 (see col. 9 ln. 14-45 and fig. 3A) so as to support centering said flexible funnel in a blood vessel. The language “to support centering said funnel in a blood vessel” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. Furthermore, the claim is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Aklog meets the structural limitations of the claim, and the balloon is capable of supporting centering the funnel. The balloon is located adjacent the funnel and expands the funnel into contact with the vessel upon expansion of the balloon. The balloon further supports the funnel to securely hold the funnel in the desired location (see col. 9 ln. 14-45). Thus the balloon supports centering the funnel.
Regarding claim 24, Aklog as modified discloses the claimed invention substantially as claimed, as set forth above for claims 21. Aklog is silent regarding a coaxial tube disposed over the tube to create a balloon inflation lumen.
However Bei-051 further teaches (fig. 1-11) of a coaxial tube 19 disposed over the tube 42 to create a balloon inflation lumen 13 (see fig. 1 and ¶0027).

Regarding claim 25, Aklog as modified discloses the claimed invention substantially as claimed, as set forth above for claim 21. Aklog further discloses (fig. 3A and 3B), at least one radio-opaque marker (radio-opaque material on tube 10; see col. 8 ln. 7-12 and claim 9).
Regarding claim 26, Aklog as modified discloses the claimed invention substantially as claimed, as set forth above for claim 25. Aklog further discloses (fig. 3A and 3B), said at least one radio-opaque marker is positioned on the tube 10 of said funnel 20 (radio-opaque material on tube 10; see col. 8 ln. 7-12 and claim 9).
Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aklog in view of Bei-051 as applied to claim 21 above, and further in view of Bei-868 et al. (US 2008/0269868 A1).
Regarding claim 23, Aklog as modified discloses the claimed invention substantially as claimed, as set forth above for claim 21. Aklog as modified is silent regarding a withdrawable sheath of sufficient length to cover the flexible funnel during insertion into a blood vessel.
However Bei-868, in the analogous art of balloon catheters, teaches (fig. 1-12) of a device comprising a first tube 20, a funnel 21, a second tube 16 (see fig. 5-7 and ¶0025), and a withdrawable sheath (distal delivery tip; see fig. 8, ¶0028, and 0034) of sufficient length to cover the flexible funnel 21 during insertion into a blood vessel (see fig. 8, the proximal portion of the funnel is covered by the sheath).

Aklog as modified teaches that the withdrawable sheath is of sufficient length to cover the flexible funnel because the funnel of Aklog is half of the size of the funnel of Bei-868 and Bei-868 teaches that the sheath covers half of the funnel.
Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aklog in view of Bei-051 as applied to claim 25 above, and further in view of Hehrlein (US 5,947,889).
Regarding claim 27, Aklog as modified discloses the claimed invention substantially as claimed, as set forth above for claim 25. Aklog as modified is silent regarding said at least one radio-opaque marker is positioned on the first tube near the middle portion of the balloon. 
However Hehrlein, in the analogous art of balloon catheters, teaches (fig. 1A and 2A) of a similar balloon catheter comprising a tube 1, a balloon 2 positioned on the tube 1 (see col. 2 ln. 65 - col. 3 ln. 15), a radio-opaque marker 7 positioned on said tube 1 (see col. 2 ln. 65 - col. 3 ln. 15), wherein said radio-opaque marker 7 is in alignment with a middle portion of said balloon 2 (see col. 2 ln. 65 - col. 3 ln. 15 and fig. 2A). 
Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Aklog as modified to have a radio-opaque marker positioned on the tube and in alignment with the middle portion of the balloon as taught by Hehrlein, for the purpose of the operator being able to determine the location of the middle portion of the balloon during the procedure in order to verify that the balloon is in the correct location in the vessel (see Hehrlein col. 2 ln. 65 - col. 3 ln. 15).
Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aklog in view of Bei-051 as applied to claim 21 above, and further in view of Leanna et al. (US 2007/0270931 A1).
Regarding claim 28, Aklog as modified discloses the claimed invention substantially as claimed, as set forth above for claim 21. Aklog as modified is silent regarding a funnel inserting device, which comprises a tube with a distal portion extending from a proximal portion, said distal portion being arranged for housing therein the balloon and the funnel before inserting into a sheath.
However Leanna, in the analogous art of elastic devices deliverable to the body lumen, teaches (fig. 2) of a device for the inserting of an expandable device 20 into a sheath 60, which comprises a tube 30 with a distal portion extending from a proximal portion (see annotated fig. 3 below), said distal portion being arranged for housing therein said expandable member before inserting into a sheath 60 (see ¶0026).

    PNG
    media_image1.png
    406
    987
    media_image1.png
    Greyscale

  	Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Aklog as modified to have a funnel inserting device with a distal portion being arranged for housing therein said expandable member before inserting into the sheath as taught by Leanna, for the purpose of making it easier to insert the funnel into the 
The language “the distal portion being arranged for housing therein the balloon and the funnel” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. Furthermore, the claim is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Aklog as modified meets the structural limitations of the claim, and the distal portion of the funnel inserting device is capable of housing therein the balloon and the funnel. The distal portion of the funnel inserting device of Leanna is sized to house an expandable member, therefore it is capable of housing the balloon and the funnel.
Claims 29 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aklog in view of Bei-051 as applied to claim 21 above, and further in view of Cryer et al. (US 6,290,710 B1).
Regarding claims 29 and 30, Aklog as modified discloses the claimed invention substantially as claimed, as set forth above for claim 21. Aklog as modified is silent regarding the flexible funnel is made of a shape memory material, the flexible funnel is made of nitinol. 
However Cryer, in the same field of endeavor, teaches (fig. 7), a flexible funnel 68 made of a shape memory material, nitinol (see col. 6 ln. 29-59); 
The substitution of one known material (nitinol as shown in Cryer) for another (as shown in Aklog) would have been obvious to one of ordinary skill in the art at the time of the invention since Cryer teaches that nitinol is a suitable material to form a funnel out of and the substitution of the nitinol material as shown in Cryer would have yielded predictable results, namely, a funnel of Aklog that would expand. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claims 31-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aklog in view of Bei-051 as applied to claim 21 above, and further in view of Greenhalgh (US 2005/0283166 A1).
Regarding claims 31-34, Aklog as modified discloses the claimed invention substantially as claimed, as set forth above for claim 21. Aklog as modified is silent regarding the flexible funnel is formed of a first nitinol wire having a distal portion that is wound into a zero pitch spiral comprising a plurality of circles in ever-reducing diameter to create the conical shape; the flexible funnel further comprises a second nitinol wire that is stiffer than the first nitinol wire and that runs substantially parallel to a proximal portion of the first nitinol wire through the first tube for deployment of the flexible funnel; a distal end of the first nitinol wire is rounded; a distal end of the first nitinol wire circles proximally to connect to a distal end of the second nitinol wire.
However Greenhalgh, in the analogous art of retrieval devices, teaches (fig. 3-4) of a first tube 12, and a flexible funnel 10, wherein the flexible funnel 10 is formed of a first nitinol wire 18 having a distal portion that is wound into a zero pitch spiral comprising a plurality of circles in ever-reducing diameter to create the conical shape (see fig. 3 and ¶0033 and 0035); the flexible funnel 10 further comprises a second nitinol wire 16 (wires can be tubular; see ¶0032) that is stiffer than the first nitinol wire 18 (the first nitinol wire is flexible and the second not; see ¶0032 and 0035) and that runs substantially parallel to a proximal portion of the first nitinol wire 18 through the first tube 12 for deployment of the flexible funnel 10 (see fig. 3 and ¶0032); a distal end of the first nitinol wire 18 is rounded (see fig. 3, the distal end forms a circle); a distal end of the first nitinol wire 18 circles to connect to a distal end of the second nitinol wire 16 (see fig. 3).
Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Aklog as modified to have the flexible funnel is formed of a first 
Aklog as modified teaches the distal end of the first nitinol wire circles proximally to connect to a distal end of the second nitinol wire. The funnel of Aklog is formed with the opening facing distally. When the funnel is modified with Greenhalgh, the direction of the opening is not being modified, so the first nitinol wire in the device as modified circles proximally to connect to a distal end of the second nitinol wire.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503.  The examiner can normally be reached on Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771